Citation Nr: 1546873	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for right knee degenerative joint disease.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1997 and from October 2000 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the December 2013 statement of the case also addressed the issue of entitlement to an initial compensable rating for a left knee disability.  However, in his March 2014 Substantive Appeal (VA Form 9), the Veteran limited his appeal to the issue of an increased rating for the right knee disability.  Therefore, as the Veteran did not perfect his appeal as to the left knee issue, it is not properly before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

The Board also notes that the Veteran's VA Form 9, received on April 4, 2014, was not timely filed.  See 38 C.F.R. § 20.302(b)(1).  However, the Veteran contacted the RO in February 2014 and explained that due to a problem with his mail, he had just received the December 2013 statement of the case.  In an April 2014 attachment to his VA Form 9, the Veteran indicated that he was informed in February 2014 that his time limit for filing a substantive appeal would be extended an additional sixty days.  Additionally, the RO took no steps to close the appeal, accepted the Veteran's untimely VA Form 9, and certified the Veteran's case to the Board.  Under these circumstances, the Board shall not disturb the RO's acceptance of the VA Form 9 as timely.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected).  Accordingly, the Board finds that it has jurisdiction to adjudicate this appeal.

In his March 2014 VA Form 9, the Veteran requested a Board hearing at a local VA office, which was scheduled in July 2015.  The Veteran cancelled this hearing, and he has not requested that a new hearing be scheduled.  See July 2015 Report of General Information.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e); 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's degenerative joint disease of the right knee is currently rated under 38 C.F.R. § 4.71a, DC 5260, which considers the Veteran's limitation of motion of the right knee in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must consider whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion and whether any functional loss due to pain and weakness causes additional disability beyond that reflected on range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995); see also 38 C.F.R. § 4.40.  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44 (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

In the present case, the Veteran underwent a VA joints examination in August 2010.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, subluxation, and flare-ups of pain elicited by physical activity.  The Veteran also reported functional impairment of "difficulty with anything requiring kneeling, lifting, or bending."  However, the VA examiner did not offer an adequate opinion as to whether there was additional limitation of motion or functional loss as a result of increased pain the Veteran experiences during flare-ups, and, if so, what is the degree of additional functional loss or limitation of motion.  Further, the examiner did not opine as to whether there is additional limitation of motion when the knee is used repeatedly over time, despite the Veteran's complaints of increased pain after physical activity.  See Mitchell, 25 Vet. App. at 43-44.

Moreover, the August 2010 VA examination is over five years old.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's right knee disability may have worsened since the last VA examination.  Specifically, subsequent VA treatment records show that the Veteran was prescribed a knee brace in April 2011, and an August 2011 VA treatment record shows that the Veteran reported that his knee sometimes buckled.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, the Board finds the January 2007 examination report to be inadequate.  See Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, on remand the Veteran should be afforded a new VA examination, as fully detailed below, to determine the current nature and severity of his right knee disability.

Lastly, as the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records related to a right knee disability for the period from March 2013 to the present.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the left knee.  If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right knee disability has upon his ability to perform ordinary activities of daily living.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing the RO/AMC should re-adjudicate the Veteran's claim.  If the claim is not granted in full, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




